Citation Nr: 1622984	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a low back disability addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in a January 2004 rating decision.  The Veteran was notified of this decision, but did not appeal.

2.  The evidence added to the record with regard to the low back disability since the January 2004 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence to reopen the claim for service connection for a low back disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a November 1996 rating decision, service connection for low back disability was denied on the basis that the Veteran's back complaints in service were acute and transitory.  Thereafter, the issue was considered again in January 2004, when the RO found that new and material evidence had not been submitted in support of her claim.  The Veteran did not appeal that decision nor did she submit new and material evidence within a year of the decision.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  In March 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder.  

In an October 2013 statement of the case, the RO reopened the previously denied claim of service connection for a low back disability and denied this issue on the merits.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Since the time of her last final January 2004 rating decision, additional evidence has been associated with the claims file, to include VA treatment records, a private treatment record, and the Veteran's testimony before the Board in January 2016.  After reviewing all of the evidence of record available at the time of the final January 2004 rating decision, and in light of the evidence received since that decision, the Board finds that the evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for a low back disability is granted, to this extent only.


REMAND

The Veteran was afforded a VA examination in September 2013, in which the VA examiner concluded that the Veteran's low back pain was "less likely than not" related to her service.  The examiner explained that the evidence of record demonstrated documentation of low back pain in 1990 and 1995, which resolved without the need for follow up.  The examiner also noted that it would be speculative to state that the Veteran's back pain in 2003 was due to the same disorder she had in 1990 and 1995.  The examiner stated that there was no "pattern of chronicity" since there was a gap of five years from the first and second episode of back pain in service, and a seven year gap from the time she left service to 2003 when she was treated for back pain.

The September 2013 VA examination is inadequate.  The examiner erroneously found that back pain was not found between the Veteran's discharge and VA treatment in 2003, despite the presence of a September 1996 VA examination in which the Veteran reports occasional low back pain when she lifted heavy objects.  Moreover, the examiner relied solely on the lack of medical documentation to support the conclusion that a current low back disorder was not incurred in or caused by service without considering the Veteran's contentions of back pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded another VA examination where the examiner considers the Veteran's lay statements asserting that she has experienced back pain since service.

Additionally, the Veteran has submitted a letter from a private physician, in which Dr. S. opines that the Veteran low back symptoms are related to her 1990 in-service injury.  However, Dr. S. provides no rationale for so finding.  The September 2013 VA examination and her private physician's letter both state that the Veteran re-aggravated a back disorder while working at the post office.  On remand, the Veteran should provide any additional treatment records or private opinions which further support her claim.  Additionally, any and all additional VA treatment records must be obtained and associated with the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

After obtaining the appropriate releases, the RO must contact Dr. S. to provide the bases for his opinion that the Veteran's current low back symptoms are related to her 1990 in-service injury.  All treatment records pertaining to treatment of the Veteran's back must be requested.

Regardless of her response, the RO must attempt to obtain all VA treatment records.

All attempts to secure this evidence must be documented in the claims file and VA facilities must provide a negative response if records are not available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed low back disorder is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
 
3.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


